Title: To Alexander Hamilton from Josias Carvel Hall, 24 August 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Augt 24th 99
          
          I am this Day honored with your’s of the 19th. & 21st Inst. Capt Norris is now here with his Battalion I will talk to him in private &, if you please, pass over what has proceeded. He has been of very little use in his recruiting Station. I will detain him here to do Duty in the Encampment.
          The Returns shall hereafter be properly addressed
          The Secretary of War, on application to that Purpose, has promised Horse-mens Tents. I have experienced so much Delay, that I do not expect their arrival in time to be of much use this Season If I had them I would remove a little Distance from this Place. It would subject the Officers to the necessity of living in Camp—The recruiting Qualifications are not necessarily those of a good Officer If a general Rule in this Case was admissible I should rather think it the reverse. It was on this Principle that I proposed sending particular Officers on this Duty. General Principles to be addopted on the Subject of relative Rank will save much Trouble & be less likely to create jealousy in those appointed: But, perhaps not prudent invariably to pursue it. I am not personally much interested in the Business: tho’ I believe I am the oldest Officer of my Rank in the Army. The Truth is, I do not feel myself much flattered by the Appointment: When I made a Tender of my service I realy thought the Country in some Danger from predatory Invasion & if that should happen it might be necessary to give a little Check to the Lecensious Temper of the Times; & in Consiquence left a Discretionary Power in my Friend, in Office, to bring forward or surpress my Name as Circumstance should advise.
          I am aware that the Sentance of Death may be the Penalty of Desertion & that can be adjudged only by a general Court-Martial. If I have appeared urgent in the Case of the Prisoners in Confinement, it was from the Inconvenience & Risk of Keeping them, & under the Persuasion that the Extent of their Punishment will ultimately be Floging, to which a Regimental Court is adequate. Death I know is rearly inflicted in the American Army & particularly so in Times of Peace. I would propose Major Hopkins as Presidt & Lieut Campbell Smith as Judge Advocate. I daily expect the arrival of the recruiting Parties called who are called in; from those at that Time attending a Court can be formed. There is one Deserter with Major Bealls Battalion. I have ordered him to be sent to this Place to be tried; with the Witness with the others. If your order comes to Hand before I go to muster Major Bealls Batt: the Court can sit & decide in my absence & the recruitg. Service go on again immediately on my Return—
          The Acct. was I find omited; but went on the next Day has I presume come to hand. The Surgeon has this Day arrived—Your second Letter of the 19th I have also received. I wish the application of James Hamilton had been enclosed as intended. It —, perhaps, have enabled me to answer more to the purpose. Lieut. Alexander is sick absent. I have not therefore an Opportunity of enquiring from him. But from the best Information I am able, at this Time, to obtain, & which I believe to be correct, I believe There is no Doubt on my Mind that Lt Alexander has acted perfectly constant with the Law & your explanatory Instructions when he enlisted, the alledged Prentice of said Hamilton. I am told he had the advice of respectable Counsel before he would accept of him. When Lieut: Alexander joins us, you shall be furnished with an authentic Statement. In the mean time if you so direct the Man shall be discharged. With great Consideration I am Sir Yr Most Obedt Servt
          
            J. Carvel Hall
          
        